DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The closest prior art of record Schnaare et al. (US 2015/0350799 A1) discloses an industrial audio noise monitoring system including a “user interface 300,” FIG. 3, “used to show noise levels over time, for one or more specific noises, one or more specific monitors, or some combination thereof,” [0026]. Schnaare et al. further discloses, “As shown in FIG. 3, user interface 300 includes in one embodiment a graph 302 and visual meter-type displays 304 showing in meter form at least some of the information shown in historical form on the graph 302, or an amalgamation of that information. Graph 302 shows instantaneous noise levels over a period of time for each of five separate identified noises. The five separate identified noises may be noise levels within a frequency range or band, noises from individual noise monitors, or the like. Graph 302 is user selectable in what is displayed, for example showing in various embodiments one or more of current levels over time, average levels over time, range bands, or predictive trending information such as regression curves or the like,” [0026] – [0027]. However, Schnaare et al. does not disclose “receiving: first noise level data attributable to a first device type; and second noise level data attributable to a second device type different from the first device type” and  “the first user interface including:… a first device type data filtering affordance; while displaying the first user interface, detecting a first user input corresponding to selection of the first device type data filtering affordance; and in response detecting the first user input, displaying a second representation of received noise level data that is based on the second noise level data and that is not based on the first noise level data.” .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SAUNDERS whose telephone number is (571)270-1063.  The examiner can normally be reached on Monday-Thursday, 9:00 a.m. - 4 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571)272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JOSEPH SAUNDERS JR/Primary Examiner, Art Unit 2652